Citation Nr: 1425598	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  08-26 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for breathing problems, including sleep apnea, claimed as residuals of a fractured nose and deviated septum.  

2.  Entitlement to service connection for a bump on the right side of the chest. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran had active service with the Merchant Marines from December 17, 1944 to August 15, 1945, with additional inactive service in the Merchant Marines thereafter.

When this matter was before the Board in April 2013, the Board denied service connection for breathing problems, including sleep apnea, claimed as residuals of a fractured nose and deviated septum, and denied service connection for a bump on the right side of the chest.  The Veteran appealed the Board's April 2013 decision to the United States Court of Appeals for Veterans Claims (Court), which, in a February 2014 order, granted the parties' joint motion for remand, vacating the Board's April 2013 decision and remanding the case for compliance with the terms of the joint motion.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the February 2014 joint motion for remand, the parties determined that the Board violated 38 C.F.R. § 20.1200 by not fulfilling the Veteran's Privacy Act requests prior to adjudicating the issues of service connection for breathing problems, including sleep apnea, claimed as residuals of a fractured nose and deviated septum, and service connection for a bump on the right side of the chest.  Thus, the Board must remand these matters for compliance with the Court's February 2014 order granting the parties' joint motion to remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the [JMR] or explain why the terms will not be fulfilled).

In April 2014, the Veteran submitted additional private treatment records and an additional statement, and requested review of this evidence by the AOJ.  As such, the AOJ must review the newly-submitted evidence and readjudicate the claims. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Fulfill the Veteran's Privacy Act request for a copy of his entire claims file, and include documentation of such action in the claims file.   

2.  Review the additional evidence submitted by the Veteran in April 2014 and readjudicate the claims.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



